Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 2/17/2022 has been entered. Claim(s) 1-10, 18-28 is/are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 28, The limitation “wherein the different ones of the predefined functions are selected from a group comprising driving and gunner” is unclear because it is not known how a function can be a person such as a gunner. Correction is required. For the furthering of prosecution it will be taken to mean any predefined function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-10, 18-19, 21-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarte (U.S. Patent 9060381) in view of Soar (US Patent App Pub 20130005251) .

	Regarding claim 1,
Tarte teaches a communication system for providing multimedia communications within and between vehicles comprising: (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle to vehicle video/audio to video/audio communications)
a plurality of client computers within the vehicles configured to provide distributed and interconnected multimedia communications among the plurality of client computers where the communication system is compatible with vehicle environments, wherein (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle-to vehicle audio/video communications with other vehicles. First vehicle user with computer setup that allows video and audio chat with someone with a similar computer setup of another vehicle, there are multiple computers so the communication logic is not on a single computer )
displays connected to the client computers for displaying at least a one graphical user interface (GUI) for enabling a soldier to select one or more parameters of the communication system, wherein the at least one GUI is configured to provide for presence discovery among the vehicles; and (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a display connected to the computer has a display in each vehicle and enables a user to select parameters of the system at least the  video mute end buttons. . The gui shows can see all the presence of people based on stations aka vehicles connected. The present stations available are denoted in the contact list  (NOTE: soldier here is a design choice limitation and will be taken to mean any user)
wherein, when in use, one of the plurality of client computers is configured to act as an origination communication station and at least one of the plurality of client computers is configured to act as at least one receiving communication station, wherein See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches multiple vehicle computer devices communicating to each other.)
	Tarte does not explicitly teach but Soar teaches that the vehicles are armored ground combat vehicles (GCVs) .  (See paragraphs 145, 32, Soar teaches armored combat vehicles) 
wherein each of the vehicles includes at least two of the client computers associated with at least two different crew-member stations of the vehicles. (See figure 3, paragraphs 82-84  Soar teaches the GCV includes multiple client computer stations in multiple area of the vehicle.)
wherein the at least one GUI is configured to provide for presence discovery among the crew member stations. (See paragraphs 83- 85, Soar teaches a gui configured to provide presence discover based on the crew member stations including the vehicle crew)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Soar with Tarte  because both deal with a communications network. The advantage of incorporating the above limitation(s) of Soar into Tarte is that Soar teaches a system allows ferrite backing to be positioned relative to coils to increase inductive efficiency within an inductive coupling by minimizing stray flux and increasing and directing flux density across an air core and ferrite to be segmented to provide flexibility. The system mounts a primary circuit on a seat frame, thus allowing for high power output circuit designs., (See paragraphs 10-12 Soar)

	Regarding claim 2,
Tarte and Soar teach the communication system of claim 1 wherein the digital communication data is transmitted as at least one packet of digital data. (See figures 5, column8 line 54 – column 9 line 10, Tarte teaches at least one packet of digital data)

	Regarding claim 5,
Tarte and Soar teach the communication system of claim 1 wherein the communication system is configured to communicate using at least one of the group of: datagrams and packets. (See figures 5, column8 line 54 – column 9 line 10, Tarte teaches at least one packet of digital data)

	Regarding claim 6,
Tarte and Soar teach the communication system of claim 1 further comprises: an application program interface (API)/GUI associated with one or more of the plurality of client computers. (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a gui with an application running on it with a contact list and video mute and end button api)

	Regarding claim 9,
See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a gui with an application running on it with a contact list and video mute and end button api)
Soar further teaches that the vehicles are armored ground combat vehicles (GCVs) . (See paragraphs 145, 32, Soar teaches armored combat vehicles)  See motivation to combine for claim 1.

	Regarding claim 10,
Tarte and Soar teach the communication system of claim 1.
Soar further teaches wherein the armored GCVs are at least one consisting of the group of: an Abrams tank, a Bradley fighting vehicle, a Stryker vehicle, an armored personnel carrier, a high mobility multipurpose wheeled vehicle (Hummvee), a light armored vehicle (LAV), a combat support vehicle, a mine-protected vehicle, a utility vehicle, and a Mine Resistant Ambush Protected (MRAP). (See paragraphs 145-146, Soar teaches a light armored personnel carrier)  See motivation to combine for claim 1.

	Regarding claim 18,
Tarte teaches a method of communicating over a communication system among a plurality of client computers in vehicles comprising: providing distributed and interconnected communications among the plurality of client computers, wherein logic (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle to vehicle video/audio to video/audio communications)
employing presence discovery among the vehicles via graphical user interfaces (GUIs); (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a display connected to the computer has a display in each vehicle and enables a user to select parameters of the system at least the  video mute end buttons. . The gui shows can see all the presence of people based on stations aka vehicles connected. The present stations available are denoted in the contact list  .The gui shows who  (NOTE: soldier here is a design choice limitation and will be taken to mean any user)
transmitting the communication data in digital packets from an originating communication station to at least one receiving communication station, wherein the communication data is transmitted to at least one of the groups consisting of: a one-to-one communication, a text communication to a group, an audio communication to a group, and a video communication to a group. (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle-to vehicle audio/video communications with other vehicles. First vehicle user with computer setup that allows video and audio chat with someone with a similar computer setup of another vehicle, there are multiple computers so the communication logic is not on a single computer )
(See paragraphs 145, 32, Soar teaches armored combat vehicles) 
wherein at least two of the client computers associated with at least two different crew-member stations of the vehicles. ((See figure 3, paragraphs 82-84  Soar teaches the GCV includes multiple client computer stations in multiple area of the vehicle.)
employing presence discovery according to crew-member among the vehicles via graphical user interfaces (GUIs) (See paragraphs 83- 85, Soar teaches a gui configured to provide presence discover based on the crew member stations including the vehicle crew)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Soar with Tarte  because both deal with a communications network. The advantage of incorporating the above limitation(s) of Soar into Tarte is that Soar teaches a system allows ferrite backing to be positioned relative to coils to increase inductive efficiency within an inductive coupling by minimizing stray flux and increasing and directing flux density across an air core and ferrite to be segmented to provide flexibility. The system mounts a primary circuit on a seat frame, thus allowing for high power output circuit designs., therefore making the overall system more robust and efficient. (See paragraphs 10-12 Soar)

	Regarding claim 19,
 (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle to vehicle video/audio to video/audio communications)
Tarte does not explicitly teach but Soar teaches that the vehicles are armored ground combat vehicles (GCVs) . (See paragraphs 145, 32, Soar teaches armored combat vehicles)  See motivation to combine for claim 1.
See motivation to combine for claim 18.

Claims 21-22 list all the same elements of claims 18-19, but in media form rather than method form.  Therefore, the supporting rationale of the rejection to claims 18-19 applies equally as well to claims 21-22. 

Regarding claim 25,
Tarte and Soar teach the communication system of claim 1.
Soar further teaches wherein each of the crew-member stations is associated with a predefined function to be performed by the soldier occupying the crew member station. (See figure 3, paragraphs 82-84  Soar teaches the GCV includes multiple client computer stations in multiple area of the vehicle.) See motivation to combine for claim 1.
Examiner’s note: The limitation “to be performed by the soldier occupying the crew member station”. Is an intended use limitation, therefore It may not be given patentable weight. 

Claim 24 list all the same elements of claim 25, but in media form rather than system form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 24. 

Claim 26 list all the same elements of claim 25, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 26. 

Regarding claim 27,
Soar and Tarte teaches a communication system of claim 25.
Soar further teaches wherein: the at least two client computers are disposed inside said armored GVC at predetermined locations associated with the at least two different crew-member stations; and (See figure 3, paragraphs 82-84  Soar teaches the GCV includes multiple client computer stations in multiple area of the vehicle.)
the at least two different crew member stations are associated with different ones of the predefined functions to be performed by the soldiers occupying the at least two crew member stations. (See figure 3, paragraphs 82-84  Soar teaches the GCV includes multiple client computer stations in multiple area of the vehicle the soldier sitting in the back can communicate ie send messages to the crew who receives them.  Predetermined functions.) See motivation of claim 1.

Regarding claim 28,
Soar and Tarte teaches the communications system of claim 27.
Soar further teaches wherein the different ones of the predefined functions are selected from a group comprising driving and gunner. (See figure 3, paragraphs 82-84  Soar teaches the GCV includes multiple client computer stations in multiple area of the vehicle the soldier sitting in the back can communicate ie send messages to the crew who receives them.  Predetermined functions. The crew drivers and soldiers) See motivation of claim 1.
Examiner’s note: this is an intended use claim and certain limitation may not be given patentable weight.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarte (U.S. Patent 9060381) in view of Abusch-Magder (US Patent App Pub 20080192677).

	Regarding claim 3,
Tarte and Abusch-Magder  and Pape teach the communication system of claim 2 wherein the at least one packet of digital data comprises: at least one Internet Protocol (IP) packet of data. (See  column 8 lines 30- 54, Tarte teaches IP protocol communications) It is implicitly taught that IPV4 is taught here, however to be as complete as possible, Examiner relies on the Abusch-Magder reference.
 ( See paragraphs 4, 51, 84, Abusch-Magder teaches IPV4.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Abusch-Magder with Tarte because both deal with a communications network. The advantage of incorporating the above limitation(s) of Abusch-Magder into Tarte is that Abusch- Magder teaches a method effectively routes the packet in the ad hoc wireless network, and reduces the time and resources required to route Internet protocol (IP) packets between wireless user devices, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Abusch-Magder)

Claims 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarte (U.S. Patent 9060381) in view of Soar (US Patent App Pub 20130005251) further in view of Li (U.S. Patent App Pub 20120254362).

Regarding claim 4,
Tarte and Soar teach the communication system of claim 2.
Tarte and Soar does not explicitly teach but Li teaches wherein the plurality of client computers is configured to route the at least one packet of digital data based on extensible messaging and presence protocol (XMPP)/Jingle Framework. (See paragraphs 72, 15, 23, Li teaches  xmpp/jingle framework for communications)
 Tarte and Soar is that Li teaches the method enables web service approach to enable a collaborative endpoint network for phones and to expose functions on the phones as representational state transfer (REST) web services, so that applications running remotely can monitor and control the web services in a near real-time manner, therefore making the overall system more robust and efficient. (See paragraphs 16-17, Li)

	Regarding claim 7,
Tarte and Soar teach the communication system of claim 1.
Tarte and Soar does not explicitly teach but Li teaches wherein at least one of the plurality of client computers is configured to use extensible messaging and presence protocol (XMPP) for interfacing with another one of the plurality of client computers. (See paragraphs 72, 73, 121, Li teaches xmpp for interfacing with a plurality of clients and  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Li with Tarte and Soar because both deal with a communications network. The advantage of incorporating the above limitation(s) of Li into Tarte and Soar is that Li teaches the method enables web service approach to enable a collaborative endpoint network for phones and to expose functions on the phones as representational state transfer (See paragraphs 16-17, Li)

	Regarding claim 8,
Tarte and Soar teach the communication system of claim 7.
Tarte and Soar do not explicitly teach but Li teaches wherein Java software at least partially implements XMPP running on at least one of the plurality of client computers. (See paragraphs 101, 111, 113, , Li teaches  java applets being implemented on the xmpp on the client computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Li with Tarte and Soar because both deal with a communications network. The advantage of incorporating the above limitation(s) of Li into Tarte and Soar  is that Li teaches the method enables web service approach to enable a collaborative endpoint network for phones and to expose functions on the phones as representational state transfer (REST) web services, so that applications running remotely can monitor and control the web services in a near real-time manner, therefore making the overall system more robust and efficient. (See paragraphs 16-17, Li)

Claims 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarte (U.S. Patent 9060381) in view of Soar (US Patent App Pub 20130005251) further in view of Sankrithi  (U.S. Patent 6065798).

Regarding claim 20,
Tarte and Soar teach the method of communicating among a plurality of communication stations in vehicles of claim 18. 
Soar further teaches that the vehicles are armored ground combat vehicles (GCVs) .  (See paragraphs 145, 32, Soar teaches armored combat vehicles)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Soar with Tarte  because both deal with a communications network. The advantage of incorporating the above limitation(s) of Soar into Tarte is that Soar teaches a system allows ferrite backing to be positioned relative to coils to increase inductive efficiency within an inductive coupling by minimizing stray flux and increasing and directing flux density across an air core and ferrite to be segmented to provide flexibility. The system mounts a primary circuit on a seat frame, thus allowing for high power output circuit designs., therefore making the overall system more robust and efficient. (See paragraphs 10-12 Soar)
Tarte and Soar do not explicitly teach but Sankrithi teaches wherein the transmitting further comprises: the transmitting the communication data from a first station within a first vehicle to a different second station within the first vehicle. (See figure 4, column 15 line 34 to column 16 line 10, Sankrithi teaches a configuration features several seats without adjacent seats, with an intercom system may be provided for enabling voice communications between occupants of different seats in the vehicle)
 Tarte and Soar is that Sankrithi teaches a space-efficient configuration to better combine the passenger-carrying advantages offered other vehicles, therefore making the overall system more robust and efficient. (See column 1, Sankrithi  )

Claim 23 list all the same elements of claim 20, but in media form rather than method form.  Therefore, the supporting rationale of the rejection to claim 20 applies equally as well to claim 23. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.  Nordin (U.S. Patent App 20170310936) teaches a system comprises multiple image-capturing sensors  to record an image sequence showing a partial view (V-A to V-E) of the surroundings of the combat vehicle. Multiple client devices (C1 to C3) show a view of the surroundings of the combat vehicle on a display (D1 to D3). The image-capturing sensors are configured to be connected to a network to send the image sequences over the network. The client devices receive the image sequence to generate the desired view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444